Citation Nr: 1426995	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  93-00 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to January 24, 1999, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to May 1970. 

This case has a long and complex procedural history, originating from an April 1991 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  Jurisdiction of the appeal was later transferred to the RO in New Orleans, Louisiana.  

For the sake of judicial economy, this decision will not delve into the minutiae of every prior adjudication of the agency of original jurisdiction (AOJ) and the Board of Veterans' Appeals (Board).  Nevertheless, it bears noting that, in a June 1995 decision, the Board granted service connection for peptic ulcer disease.  That allowance was later implemented in a September 1995 rating decision, which recharacterized the service-connected disability as peptic ulcer disease with chronic gastrointestinal disorder and assigned an initial 10 percent rating, effective January 29, 1991.  Thereafter, a June 1996 rating decision increased the Veteran's initial disability rating to 20 percent, effective the date of service connection.  He petitioned for still-higher initial disability rating, which was denied by the Board in a January 1999 decision.  The Veteran appealed that unfavorable adjudication to the United States Court of Appeals for Veterans Claims (Court), which, pursuant to a July 2000 joint motion, vacated the January 1999 denial of the increased initial rating and remanded that issue to the Board for reconsideration.  See August 2000 Court Order.  The Board, in turn, remanded that issue to the AOJ for further evidentiary development.  See June 2001 Board remand.

Of particular relevance to this decision, the June 2001 Board remand interpreted the parties' July 2000 joint motion as raising an implicit claim of entitlement to TDIU.  See id. (noting that "the parties to the joint motion referred to the [V]eteran's 'service-connected disabilities' and the need to address the collective impact on the Veteran's employability," thus raising "the question of entitlement to [TDIU]").  Accordingly, the Board referred that particular issue to the AOJ for initial development and adjudication.  Pursuant to the Board's directive, the AOJ issued a February 2003 rating decision granting TDIU, effective January 24, 1999.  The Veteran contested the effective date of his unemployability award.  That issue was denied in February 2006 and November 2008 Board decisions, which were respectively set aside by the Court in a November 2007 Order (granting an October 2007 joint motion for remand) and a July 2010 Memorandum Decision.  

In accordance with the Court's directives, the Board remanded the case for additional evidentiary development in December 2010 and then redenied the Veteran's earlier effective date claim in a May 2012 decision.  In response, the Veteran filed another notice of appeal with the Court, which issued a September 2013 Memorandum Decision vacating the most recent denial of the above-captioned claim and remanding that issue to the Board for further deliberation.  In the wake of this latest Court ruling, the Veteran's representative has submitted additional written argument, accompanied by a waiver of initial review by the AOJ.  See March 27, 2014 Attorney Correspondence.


FINDINGS OF FACT

1.  In its June 2001 remand, the Board determined that the July 2000 joint motion had implicitly raised a claim of entitlement to TDIU.  There was no earlier written communication of record that requested a determination, or evidenced a belief, of entitlement to such unemployability benefits.  

2.  The record reflects that the Veteran was unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities more than one year before the July 2000 joint motion, which the Board construed as an informal claim of entitlement to TDIU.


CONCLUSION OF LAW

An earlier effective date for the award of TDIU is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Prior to proceeding to the merits of an appeal, the Board must ensure that VA has met its duty to notify a clamant of the requirements for establishing entitlement to benefits, as well as its duty to assist with the development of the record.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  In this case, however, the Veteran has not alleged, and the record has not otherwise revealed, any failure to notify or any outstanding evidence that is needed to resolve his appeal.  

Moreover, a review of the claims file reflects that, throughout the long pendency of this appeal, VA has undertaken significant efforts to ensure that the Veteran's claim for an earlier effective date of TDIU is properly developed.  Specifically, the AOJ has obtained the Veteran's service treatment records, pertinent VA treatment records, Social Security Administration records, and all of the private clinical documentation that he has identified in support of that claim.  Conversely, the AOJ has not expressly requested clarification from a VA medical examiner regarding the combined impact of the Veteran's service-connected disabilities during the period before his current TDIU award took effect.  Nevertheless, the Board observes that the duty to assist in a claim involving TDIU benefits "does not require obtaining a single medical opinion regarding the combined impact of all [of a veteran's] service-connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).  Moreover, to impose such a requirement would be inconsistent with the applicable statutory and regulatory provisions, which "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  See Geib, 733 F.3d at 1354 (citing 38 U.S.C.A. § 5103A(d)(1) and 38 C.F.R. § 4.16(a)).  Therefore the Board is satisfied that all pertinent medical records and other clinical evidence necessary to decide the appeal have been obtained.   

Similarly, the Board is satisfied that all pertinent lay evidence has been obtained in this case.  Indeed, the AOJ has updated the claims file with written statements from the Veteran and his friends that collectively attest to the occupational and social effects of his service-connected disabilities during the period implicated on appeal.  In addition, the Veteran has had the opportunity to testify at an August 2008 hearing before the undersigned Veterans Law Judge.  38 C.F.R. § 20.700(a).  The transcript (Tr.) of that proceeding reflects that the undersigned set forth the Veteran's earlier effective date claim at the start of the hearing, then focused on the elements necessary to substantiate that issue and sought to identify any further development that was required.  See Board Hearing Tr. at 2-3, 11-12.  In this regard, the undersigned elicited testimony from the Veteran regarding the functional loss associated with his service-connected disabilities, which, then as now, encompassed peptic ulcer disease with chronic gastrointestinal disorder, pterygium, and bilateral hearing loss.  Id.  The undersigned also sought to ascertain why, in the Veteran's view, an extraschedular TDIU was warranted for the period prior to January 24, 1999, in accordance with 38 C.F.R. § 4.16(b).  Id.  Through such actions, the undersigned fulfilled the duties of a Veterans Law Judge to explain fully the issue on appeal and to suggest the submission of evidence that may have otherwise been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the tenets of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, the Veteran has neither alleged nor shown that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or committed other prejudicial error.  Moreover, there is no indication that the Veteran was otherwise denied due process during his hearing.  Accordingly, the Board finds that an additional hearing would only delay adjudication, without benefiting the Veteran, and should therefore not be undertaken.  See Sondel v. West, 13 Vet. App. 213 (1999).

Nor should any other evidentiary development be undertaken as the Board has substantially complied with all of the directives set forth in the Court's November 2007 Order granting the joint motion, as well as in its July 2010 and September 2013 Memorandum Decisions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Most notably, the Board has heeded the Court's instruction to refer the case to VA's Director of Compensation and Pension (C&P) Service for extraschedular consideration as to whether the Veteran's service-connected disabilities precluded gainful employment before January 24, 1999 (the date on which he met the schedular criteria for TDIU).  In response to the Board's inquiry, the C&P Director has undertaken a detailed evidentiary analysis and has ultimately concluded that the Veteran is not entitled to a retroactive award of extraschedular benefits for the period prior to that date.  See August 2011 and November 2011 Administrative Review - Extraschedular Consideration under 38 C.F.R. § 4.16(b).  

The Board acknowledges that, since the C&P Director's analysis was undertaken, the case has been re-appealed to the Court, which has set aside the Board's most recent denial of the Veteran's earlier effective date claim.  However, the Court has not expressly mandated that the case be referred back to the C&P Director for further extraschedular consideration.  On the contrary, notwithstanding the Veteran's assertion that the C&P Director's prior review was inadequate insofar as it focused only on his peptic ulcer disease, the Court has surmised that this VA official did indeed "recognize[] [the] other service-connected disabilities" of record.  See September 2013 Memorandum Decision at 2-3.  The Court has further pointed out that there is no evidence that "these [other] disabilities have interfered with [the Veteran's] ability to work."  See September 2013 Memorandum Decision at 3.  Moreover, despite noting that "[n]either the Director nor the Board discussed [the Veteran']s part-time work, or the fact that he had no reported earnings from 1991 to 1999," the Court has not specifically called for any corrective development of the record.  Instead, the Court has simply directed the Board to address whether the Veteran's pre-January 1999 part-time work constituted marginal employment.  The Board's discussion, set forth below, satisfies that request.    

Accordingly, in the absence of any further instruction from the Court to obtain additional evidence, or any argument from the Veteran or other indication that such development is needed, the Board concludes that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Merits of the Appeal

The Veteran, in hearing testimony and other documents of record, seeks an effective date earlier than January 24, 1999, for the award of TDIU.  He acknowledges that he did not meet the schedular criteria for such benefits prior to that date.  See 38 C.F.R. § 4.16(a) (2013) (directing that the award of TDIU on a schedular basis requires one service-connected disability ratable at 60 percent or higher, or two or more such disabilities, at least one of which is ratable at 40 percent or higher, with sufficient additional disability to bring his combined total rating to a minimum of 70 percent).  Nevertheless, the Veteran contends that, long before his 60 percent rating for peptic ulcer disease with chronic gastrointestinal disorder took effect on January 24, 1999, this service-connected disability precluded substantially gainful employment.  See Board Hearing Tr. at 11 (attesting to the inability to earn a living wage "at least since December of 1991").  As such, the Veteran claims entitlement to a retroactive award of unemployability benefits under the extraschedular provisions of 38 C.F.R. § 4.16(b).  Those provisions make clear:

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section. The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

38 C.F.R. § 4.16(b) (interpreting 38 U.S.C.A. § 501)

In accordance with the above provisions and the Court's July 2010 Memorandum Decision, the Board previously referred the case to VA's C&P Director, who conducted a comprehensive review of the Veteran's employment history, his educational and vocational attainment, and the lay and medical evidence of occupational and social impairment associated with his service-connected disabilities.  See June 2011 VA Memorandum Decision (outlining the factors for extraschedular consideration of TDIU in the Veteran's case).  Based upon that analysis, the C&P Director concluded that the totality of the evidence "d[id] not demonstrate that the Veteran's service-connected gastrointestinal condition alone prevented him from engaging in all types of work-related activities prior to January of 1999."  See August 2011 and November 2011 Administrative Review - Extraschedular Consideration under 38 C.F.R. § 4.16(b).  

Although the C&P Director did not specifically address the effects of the Veteran's other service-connected disabilities - namely, his pterygium and bilateral hearing loss - he has not contended, and the record has not otherwise revealed, that either of those noncompensably rated disorders have been productive of significant, or, indeed, any occupational impairment.  Moreover, as noted in the preceding section, the Court has not found fault with the C&P Director's assessment of those other service-connected disabilities. 

Conversely, the Court has criticized the Board for relying on the C&P Director's incomplete findings with respect to the Veteran's history of part-time employment.  See September 2013 Memorandum Decision at 3.  In this regard, the Court has observed that the "Director's report failed to address [the Veteran's] part-time work before January 1999, and noted only that he had worked 8 to 16 hours weekly as a part-time substitute teacher from 1997 to 2000," even though "the record reflect[ed] that [he] also worked as a part-time roofing salesman from January 1990 to June 1991, and as a part-time painter in September 1991."  Id.  Consequently, the Court has remanded the case to the Board to consider whether the Veteran's complete part-time work history, coupled with "the fact that he had no reported earnings from 1991 to 1999," is sufficient to establish that he was incapable of more than marginal employment during the time period in question.  Id. citing Allday v. Brown, 7 Vet. App. 517, 527 (1995) and Faust v. West, 13 Vet. App. 342, 355-56 (2000) (holding that a person is engaged in a substantial gainful occupation when their occupation "provides annual income that exceeds the poverty threshold for one person"); see also Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (defining "substantially gainful employment," for VA purposes, as work that is more than marginal, which permits a disabled individual to earn a living wage).

Accordingly, the Board has given careful consideration to the Veteran's pre-January 1999 work history, outlined above.  The Board has also taken into account the written statements and testimony that the Veteran, his friends, and his representative have submitted regarding his disabling gastrointestinal symptoms and his ensuing inability to secure and follow substantially gainful employment from 1991 onward.  See e.g. October 1994 lay statements; Board Hearing Tr.; March 2014 Attorney Correspondence.  In addition, the Board has revisited an October 2003 individual unemployability assessment conducted by a private vocational specialist who interviewed the Veteran and reviewed the extant record.  Notably, this private assessment indicates unequivocally that the Veteran's service-connected peptic ulcer disease, standing alone, has rendered him "unable to engage in any substantial gainful employment since at least December 1991."

The Board finds that the above lay and clinical evidence serves as a compelling counterweight to the C&P Director's assessment of the Veteran's employability prior to January 24, 1999.  Moreover, the Board recognizes that it is not bound by the Director's conclusions in this regard.  See Anderson v. Shinseki, 22 Vet. App. 423, 428 (2009) (holding that the Board has judicial discretion to review determinations of the Director of Compensation and Pension with regard to extraschedular ratings).  

Nevertheless, even if the Board were to wholly accept the Veteran's assertions regarding the longstanding occupational impact of his service-connected disabilities, and to reject the countervailing conclusions of the C&P Director, it would still be unable to grant the benefits sought on appeal.  That is because the Veteran's earlier effective date claim ultimately turns not on whether he was incapable of substantially gainful employment prior to January 24, 1999, but on whether his claim for TDIU was received before that date and has thereafter remained pending.  The term "claim" in this context refers to a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief of entitlement, to unemployability benefits.  See 38 C.F.R. § 3.1(p) (2013).

As is crucial to the outcome of this case, the applicable law is clear that the effective date of an increased rating shall be the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date[;] otherwise, [the effective date shall be the] date of receipt of claim."  See 38 C.F.R. § 3.400(o)(2).  Moreover, a claim for an increased rating encompasses a claim for TDIU.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, where evidence of TDIU entitlement arose more than a year before the date of receipt of a formal or informal claim for unemployability benefits, the effective date of such benefits may not precede the date of the formal or informal claim.  See 38 U.S.C.A. § 5110(b)(2); see also Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  That is the situation here.  

Indeed, the earliest written communication evidencing a belief of entitlement to TDIU is the July 2000 joint motion, which, in pertinent part, highlights the Veteran's unemployment as a factor to be considered in support of his increased initial rating claim.  See July 24, 2000, Joint Motion at 2.  As noted in the Introduction, the Board interpreted that portion of the joint motion as an informal claim for TDIU, which it referred to the AOJ for initial development.  See June 2001 Board remand.  Pursuant to the Board's directive, the AOJ sent the Veteran a formal application for VA unemployability benefits in November 2002, which he completed and returned the following month.  See Application for Increased Compensation Based Upon Unemployability (received on December 4, 2002).  

Even though the Veteran's formal TDIU claim was not received until December 2002, it is well-settled that such an expeditiously executed application for VA benefits should be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2013); Norris v. West, 12 Vet. App. 413 (1999).  Thus, for purposes of this appeal, the Veteran's application for TDIU is considered to have been received on July 24, 2000, coincident with the joint motion that the Board previously construed as an informal claim for unemployability benefits. 

While clearly predating the Veteran's formal application for TDIU, however, his informal claim was received approximately nine years after he first became incapable of substantially gainful employment due to service-connected disabilities.  It follows that, pursuant to 38 C.F.R. § 3.400(o)(2), the effective date of the Veteran's TDIU rating should be the date of receipt of his informal claim (July 24, 2000).  As discussed, the AOJ has already granted an effective date of January 24, 1999, which corresponds to the date of the Veteran's eligibility for schedular TDIU.  38 C.F.R. § 4.16(a).  The Board will not disturb the AOJ's allowance in this regard, but finds that the Veteran is most certainly not entitled to an even earlier effective date of unemployability benefits.  To the contrary, his currently assigned effective date already precedes the date of receipt of his informal TDIU claim. 

Tellingly, neither the Veteran nor his representative has contended that there was any communication or action that could be construed as an informal claim for TDIU prior to January 24, 1999.  See 38 C.F.R. § 3.155(a) (indicating that "[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim").  Moreover, the record does not otherwise show that such an informal claim was received at any time prior to that date and went unaddressed.  

In this regard, the Board is mindful that, during this earlier time period, the Veteran was actively pursuing higher ratings for his individual service-connected disabilities.  See e.g. April 1991 rating decision (denying compensable ratings for pterygium and right ear hearing loss); June 1995 Board decision (denying a compensable rating for pterygium); September 1995 rating decision (implementing the Board's June 1995 allowance of service connection for peptic ulcer disease with chronic gastrointestinal disorder and assigning an initial 10 percent rating for that disability, effective January 29, 1991); June 1996 rating decision (increasing the Veteran's disability evaluation for peptic ulcer disease with chronic gastrointestinal disorder from 10 to 20 percent disabling, effective the date of service connection); January 1999 Board decision (denying a compensable rating for bilateral hearing loss and an initial rating in excess of 20 percent for peptic ulcer disease with chronic gastrointestinal disorder); August 2002 rating decision (increasing the Veteran's initial disability rating for peptic ulcer disease with chronic gastrointestinal disorder from 20 to 30 percent disabling, effective January 29, 1991, and from 30 to 60 percent disabling, effective January 24, 1999); February 2003 Board decision (upholding the August 2002 rating decision with respect to the initial staged rating assigned for the Veteran's peptic ulcer disease with chronic gastrointestinal disorder).  As such, the Veteran was implicitly seeking entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and provides evidence of unemployability, the criteria for filing an informal TDIU claim under 38 C.F.R. § 3.155(a) are satisfied and VA must consider whether the veteran is entitled to such a total rating, on either a schedular or extraschedular basis).  

While cognizant of the tenets of Rice, however, the Board finds that, by consistently granting less than total schedular ratings for each of the Veteran's individual service-connected disabilities prior to January 24, 1999, VA implicitly denied any and all informal TDIU claims pending during this period.  See Locklear v. Shinseki, 24 Vet. App. 311, 316 (2011) (holding that the award of a disability rating less than 100 percent generally provides notice as to how VA has rated a claimant's condition and serves as a final decision with regard to entitlement to any higher disability rating associated with the underlying disability, including TDIU).  

Moreover, the Board considers it significant that the Veteran has not challenged its previous denials of his claims for compensable ratings for pterygium and hearing loss by filing a notice of appeal with the Court.  Nor has he moved for reversal or revision of those prior Board decisions on grounds of clear and unmistakable error (CUE).  See 38 U.S.C.A. § 7111.  As such, those prior decisions are now final and, thus, none of the underlying claims may serve as a basis for an earlier effective date of TDIU.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision). 

In contrast, the Board recognizes that the Veteran has challenged its previous denials of his claim for an increased initial rating for peptic ulcer disease with chronic gastrointestinal disorder.  Specifically, he has filed a notice of appeal with respect to the Board's February 2003 denial of that issue, which has prompted the Court to grant a joint motion vacating that adverse determination and remanding the underlying claim to the Board for readjudication.  See January 2004 Court Order.  In response, the Board has issued another decision denying the Veteran's increased initial rating claim.  See February 2006 Board decision (denying an initial disability rating in excess of 30 percent prior to January 24, 1999, and a rating in excess of 60 percent thereafter).  Thereafter, the Veteran has filed another notice of appeal with the Court, which, pursuant to an October 2007 joint motion, has remanded his increased initial rating claim to the Board for further consideration.  See November 2007 Court Order.  Notably, however, the Board has since rendered a December 2008 decision in which it has once again denied the Veteran's increased initial rating claim.  Furthermore, the Court, in a July 2010 Memorandum Decision, has expressly upheld the Board's most recent denial of that issue.  In light of the Court's affirmance, the Board finds that the Veteran's increased initial rating claim is no longer on appeal and, thus, may also not serve as a basis for retroactively extending his TDIU effective date.  

There is simply no other valid basis upon which to infer that a claim for TDIU has been raised and has remained pending since before the Veteran's currently assigned effective date of unemployability benefits (January 24, 1999).  In the absence of such an earlier formal or informal claim, the criteria for an earlier effective date have not been met in this case.  See 38 C.F.R. § 3.400(o)(2).  

In summary, the Board has duly complied with Court's directives to consider the Veteran's pre-January 1999 part-time work history, as well as the other evidence of record showing that he was, in fact, incapable of substantially gainful employment since at least December 1991.  Such a factual showing, however, is ultimately insufficient to grant an earlier effective date of TDIU.  Indeed, as has been discussed at length, this specific issue is governed not by when the Veteran was first shown to be unemployable but by when his claim for TDIU was first received by VA.  Here, the record is clear that the earliest written communication that can be reasonably construed as an informal TDIU claim was received many years after the Veteran, by his own admission, first became incapable of substantially gainful employment.  Moreover, there is no basis in the record to infer an earlier claim for unemployability benefits, which has not already been denied in a prior final VA adjudication.  Accordingly, as the Board is without discretion to grant an earlier effective date of TDIU on an equitable basis, and must instead apply the governing law to the facts presented, the benefits sought on appeal are denied.


ORDER

An effective date prior to January 24, 1999, for the award of TDIU is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


